Citation Nr: 1809100	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  10-22 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic prostatitis as due to exposure to herbicide agents, to include Agent Orange.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1968 to January 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified in April 2011 before a Decision Review Officer (DRO).  A transcript of the hearing is associated with the claims file.  In his May 2010 substantive appeal, the Veteran requested a Travel Board hearing before a Veterans Law Judge.  However, in March 2015, the Veteran withdrew the hearing request.

In December 2015 and May 2017, the Board remanded the claim for further evidentiary development.  The case has now been returned to the Board for further appellate review.  

The Board notes that a January 2018 rating decision denied the Veteran's request for entitlement to service connection for ischemic heart disease.  The Veteran then submitted an NOD for this issue in January 2018.  The Board also notes that the June 2016 rating decision denied entitlement to service connection for a right leg injury, misalignment of the spine, PTSD/depression, hay fever, and sleep apnea as a residual to positive PPD with spots on the lungs.  The Veteran then filed an NOD in May 2017.  However, the Veterans Appeals Control and Locator System (VACOLS) shows that the RO has acknowledged receipt of these NODs and is processing the appeals.  Therefore, a remand for the issuance of an SOC is not required at this time.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (concluding that if an NOD remains unprocessed, a remand is required for the issuance of an SOC).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his chronic prostatitis is a result of exposure to herbicides during military service.  The medical evidence of record shows a current diagnosis of chronic prostatitis and a history of elevated prostate-specific antigen (PSA) level/hematuria since as early as in 1998.  During an April 2011 RO hearing, the Veteran testified that he first had an elevated PSA level of 10.5 in 1991.

With regard to his claimed in-service exposure to herbicide, the Veteran has reported that he visited Vietnam on two different occasions, once in transit from Hawaii to Okinawa, and the other time on temporary duty (TDY) for three days to cover for another technician who was on rest and recuperation.  Specifically, he stated that while he was stationed in Thailand, at a small Army Base of the 7th Radio Research Station he traveled on a military aircraft to Da Nang, Vietnam, from Udorn Air Base, Thailand, on TDY to relieve a tech controller in the timeframe from August to October 1971.  Service personnel records only show that the Veteran served in Okinawa, Japan, from January 1969 to January 1971, and in Thailand from January 1971 to January 1972.

A veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents during that service, absent affirmative evidence to the contrary.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307 (a)(6)(iii) (2017).  Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases. 38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2017).  Although chronic prostatitis is not one of the diseases for which service connection can be granted on a presumptive basis based on exposure to herbicides, the Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

Here, the Board notes that the AOJ has complied with prior remand instructions to obtain Compensation Service and U.S. Army and Joint Service Records Research Center (JSRRC) review to verify whether herbicide exposure was used as alleged.  A Compensation Service Advisory Opinion concluded that the evidence of record did not confirm or support entitlement to service connection based on exposure to tactical herbicides, such as Agent Orange, and in a September 2017 memo JSRRC concluded that it was unable to verify the Veteran's exposure to Agent Orange with the information provided.  In addition, social security records have been obtained and added to the electronic claims folder.  

The Board finds, however, that the development in regards to establishing whether the Veteran was sent to Vietnam on TDY orders is incomplete.  Specifically, the M21-1, Part IV.ii.1.H.1.h. indicates that where a Veteran is claiming to have TDY service in the Republic of Vietnam, a PIES request using code O50 is necessary.  Here, the Board observes that numerous PIES requests have been made, to include codes C01, O18, M01, S01, and O34; however, the requisite request code has not been used.  As such, the Board finds that remand is required for VA to properly develop and investigate the Veteran's allegations of TDY service in Vietnam.  38 C.F.R. § 3.159 (c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Request records of the Veteran's TDY service, to include that in Vietnam, using PIES Code O50.  

2.  If, and only if, the TDY orders reveal evidence of being in Vietnam, furnish access to the Veteran's ECF to a qualified VA examiner.  The examiner must review the Veteran's entire ECF, and make a notation to the effect that this record review took place. 

Following the examination and a review of the Veteran's entire ECF, the examiner must state whether it is at least as likely as not (50 percent probability or more) that the Veteran's chronic prostatitis is related to his military service, to include his exposure to Agent Orange or other herbicide agents.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the ECF.  

If the requested opinion cannot be rendered without resort to speculation, the physician must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

3.  If applicable, the AOJ should review the examination report to ensure it is in compliance with this remand.  If a report is deficient in any manner, the AOJ should implement corrective procedures.

4.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




